10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 2:18-cv-00086-BHS Document 127 Filed 09/13/19 Page 1of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
BLAINE and MADISON WILMOTTE, JUDGMENT ON JURY VERDICT
Plaintiffs, CASE NO. CV18-0086BHS

NATIONAL RAILROAD PASSENGER
CORPORATION, d/b/a AMTRAK,

Vv.

Defendant.

 

 

 

JURY VERDICT. This action came to consideration before the Court for a trial by jury.
The issues have been considered and a decision has been rendered.

DECIDED BY THE COURT. This action came to consideration before the Court. The

 

issues have been considered and a decision has been rendered.

The Jury found Blaine Wilmotte’s damages to be:
Past and Future Economic Damages $1,000,000
Past and Future Non-Economic Damages $6,000,000

The Jury found Madison Wilmotte’s damages to be:
Past and Future Loss of Consortium Damages $2,000,000

Dated this 13th day of September, 2019.

William M. McCool
Clerk of Courtsim,

 

Judgment

 
